Name: Commission Regulation (EEC) No 579/90 of 7 March 1990 laying down detailed rules for the special measures for certain processed oil products in Spain
 Type: Regulation
 Subject Matter: processed agricultural produce;  Europe;  trade policy
 Date Published: nan

 No L 59/26 Official Journal of the European Communities 8 . 3 . 90 COMMISSION REGULATION (EEC) No 579/90 of 7 March 1990 laying down detailed rules for the special measures (or certain processed oil products in Spain 2. An establishment shall not be approved unless : (a) it has suitable technical equipment ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2112/87 of 13 July 1987 introducing special measures for certain processed oil products in Spain ('), as amended by Regula ­ tion (EEC) No 199/90 (2), and in particular Article 2 thereof, Whereas Regulation (EEC) No 2112/87 provides that the amount of the levy provided for in Article 14 of Commis ­ sion Regulation (EEC) No 1183/86 of 21 April 1986 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain (3), as last amended by Regulation (EEC) No 578/90 (4), and collected in Spain on the purchase of oils intended for certain food industries may be repaid to the undertakings using such oils at their request ; Whereas, in order to ensure that the oil qualifying for such repayment is used for its intended purpose, provi ­ sion should be made for the approval of the establish ­ ments where such oil is used and detailed rules should be laid for the repayment of the levy ; Whereas in the case of the mayonnaise industry, in order to determine the quantities of oil which may qualify for such repayment, the oil content of the products referred to in Article 1 of Regulation (EEC) No 2112/87 should be fixed at a standard level ; Whereas, for the sake of legal clarity, the implementing rules laid down in Regulation (EEC) No 2112/87 should be redrafted and Commission Regulation (EEC) No 2722/87 of 10 September 1987 laying down detailed rules for the special measures for certain processed oil products in Spain (5) should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 1 . Establishments operated by oil-processing underta ­ kings must be approved if they are to qualify for the provisions of Regulation (EEC) No 2112/87. (b) it has premises designed to permit the isolation and identification of stocks of oils and fats ; (c) it undertakes to keep permanent records showing the quantities of soya oil uesed, the quantities, composi ­ tion and soya oil content of the products obtained, the date on which the products leave the establishment and the names and addresses of their holders, supported by references to the delivery orders and invoices ; and (d) it undertakes to forward to the agency responsible for inspection its manufacturing programme by batches, in accordance with the detailed rules laid down by the Member State. Approval shall be withdrawn whenever the provisions of this Article are not complied with ; approval may also be withdrawn if it is found that the establishment concerned has not complied with any other obligation arising from this Regulation . At the request of the establishment concerned, approval may be restored after a period of not less than six months, following a through inspection. 3 . To obtain repayment of the levy provided for in Article 14 of Regulation (EEC) No 1 183/86, undertakings manufacturing the products referred to in Article 1 of Regulation (EEC) No 2112/87 shall submit a monthly production declaration within the 1 5 days following the month in question. In the case of products falling within CN codes 1516 and 1517, this declaration shall specify :  the quantity of soya oil used ;  the quantity of products processed, broken down according to their soya oil content. In the case of products falling within CN code 2103 90 90, the declaration shall be submitted in the form shown in Annex II. 4. The quantity of oil eligible for repayment shall be expressed in terms of crude oil equivalent. The coefficient of equivalence between crude oil and refined oil shall be 0,96. 5. The levy to be repaid shall be that applicable in the month for which the production declaration has been submitted. (') OJ No L 197, 18 . 7. 1987, p. 1 . (') OJ No L 22, 27. 1 . 1990, p. 4. (') OJ No L 107, 24. 4. 1986, p. 17. (4) See page 24 of this Official Journal . ( !) OJ No L 261 , 11 . 9 . 1987, p. 9 . 8 . 3 . 90 Official Journal of the European Communities No L 59 27 Article 2 In the case of products falling within CN code 2103 90 90, for the purposes of determining the quantities of oil eligible for repayment and within the limit of the oils on which the levy has been paid by the undertaking using them, the refined oil content of the products referred to in Article 1 of Regulation (EEC) No 2112/87 shall be that specified in Annex 1 . Article 3 1 . Spain shall carry out the necessary checks to ensure that this Regulation is applied correctly. 2 . Spain shall inform the Commission each month, in respect of the preceding month, of the quantities of oil for which the levy has been repaid, giving separate figures for the mayonnaise industry, on the one hand, and the margarine and hydrogenated fats industry, on the other. Article 4 Regulation (EEC) No 2722/87 is hereby repealed. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 1990 . For the Commission Ray MAC SHARRY Member of the Commission No L 59/28 Official Journal of the European Communities 8 . 3 . 90 ANNEX I Oil content of products falling within CN code 2103 90 90 (percentage net weight) (%) Product Oil content Mayonnaise Fine sauce Salad dressing and other 75 35 25 ANNEX II Production declaration Undertaking : Tax identification No : Address : Month : Year : I Product(tonnes) Oil content(% ) Total oil(tonnes) Mayonnaise Fine sauce Salad dressing and other 75 35 25 I Total oil Levy in force ECU/tonne I Reimbursement ECU